Citation Nr: 0528731	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to November 1969.  His DD form 214 shows that 
he was awarded a Combat Infantryman Badge (CIB).  The matter 
is before the Board of Veterans' Appeals (Board) from a July 
2002 decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  On his July 2003 
substantive appeal form, the veteran requested a Travel Board 
hearing.  In correspondence later that month he opted for a 
videoconference hearing in lieu of a Travel Board hearing.  A 
videoconference hearing was scheduled in April 2004; however, 
the veteran failed to appear.  

In November 2002 and November 2003 the veteran requested 
increased ratings for his service-connected anxiety and 
diabetes mellitus, respectively.  These claims have not yet 
been addressed by the RO, and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran engaged in combat with the enemy; however, he 
does not have a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a), i.e., conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107) became law.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case, and the requirements 
therein are met.  

The veteran was provided VCAA notice in November 2001, 
November 2002 and February 2003 (both prior and subsequent to 
the decision appealed) correspondence and in a May 2003 
statement of the case (SOC).  He was notified in those 
letters collectively of everything required, and has had 
ample opportunity to respond or supplement the record.  
Specifically, the correspondence and the SOC informed him of 
the allocation of responsibility of the parties to identify 
and obtain evidence to substantiate the claim.  Subsequent to 
the notice the veteran has had ample opportunity to respond 
(and has submitted a private medical statement).  

Regarding content of notice, the July 2002 decision and the 
SOC informed the veteran of what the evidence showed.  He was 
advised by the November 2001, November 2002 and February 2003 
correspondence, and the May 2003 SOC, that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The 
correspondence and the SOC advised him of what the evidence 
must show to establish service connection for PTSD, in fact a 
specific PTSD development letter, issued in June 2002, 
included an explanation of what evidence would be helpful in 
substantiating a PTSD claim and also advised the veteran of 
what information or evidence VA needed from him.  The RO 
asked him to submit, or provide releases for VA to obtain, 
any pertinent records.  He was expressly asked to tell VA 
"about any additional information or evidence that you want 
[VA] to try to get for you."  This notice is essentially 
equivalent to advising the veteran to submit everything 
pertinent to his claims.  [Notably, the May 2003 SOC provided 
the full text of 38 C.F.R. § 3.159, including that VA is to 
advise a claimant to provide any pertinent evidence in a 
claimant's possession.]  
Everything submitted to date has been accepted for the record 
and considered.  In one form or another the veteran has 
received all mandated notice.  As he has had ample 
opportunity to respond and participate in the 
adjudicatory/appeal process, he is not prejudiced by any 
technical notice deficiency along the way.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, and all identified and 
available records from post-service medical care providers.  
He has not identified any additional treatment sources.  A 
psychiatric evaluation on behalf of VA was conducted in April 
2003.  The veteran's spouse and legal representative contend 
that the April 2003 examination was inadequate or incomplete, 
and have requested another examination.  A review of the 
April 2003 examination report reflects to the contrary that 
the examination was neither inadequate nor incomplete but, in 
fact, was extremely comprehensive, and provided an adequate 
discussion of the findings and conclusions.  Accordingly, the 
Board finds that another examination is not indicated.  See 
38 C.F.R. § 3.159 (c)(4).  VA has obtained all identified 
records that could be obtained.  Evidentiary development is 
complete to the extent possible.  VA's duties to notify and 
assist are met.  It is not prejudicial to the veteran for the 
Board to proceed with appellate review.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II.  Factual Background

The veteran's service personnel records reflect that he 
served primarily as a light weapons infantryman, and that he 
was awarded a CIB.  His service discharge was under honorable 
conditions due to unsuitability and character/behavioral 
disorders.  

The veteran's service medical records show that he was seen 
for mental health service evaluation in August 1969 due to 
episodes of blackout which had occurred 4 times in 3 months 
during his service in Vietnam.  The provisional diagnosis was 
rule out epileptic disorder.  A September 1969 discharge 
examination reflects that psychiatric evaluation was normal.  
It was noted that the veteran had experienced 6 to 8 syncopal 
episodes in the past 5 years, with accompanying headaches and 
dizzy spells with associated amnesia and that this was the 
reason for his general discharge.  

On August 1970 VA psychiatric evaluation, anxiety reaction, 
with history of claustrophobic fears, tensions and blackouts 
in stressful situations, was diagnosed.  

An October 1970 rating decision granted service connection 
for a variously diagnosed psychiatric disability, to include 
anxiety reaction.

In November 2001 the veteran filed a claim seeking service 
connection for PTSD. He reported that he had received 
psychiatric care from Kaiser Permanente from 2001.

In an Information in Support of Claim form received in 
December 2001, it was noted on behalf of the veteran that due 
to multiple strokes, he had severe memory loss and could not 
accurately recall the traumatic events in service which he 
believed caused PTSD.  It was noted that the veteran had been 
in Vietnam and had flashbacks about the war.  

In a statement dated in July 2001, Dr. E. advised that he had 
been treating the veteran since May 2001 for a marijuana-
induced delusional disorder.  

A private hospital report dated in November 2001 reflects 
that in early November 2001, the veteran had a 
cerebrovascular accident (CVA) with symptoms of extreme 
confusion, memory loss, and dementia.  The discharge 
diagnoses included: dementia, vascular, secondary to CVA in 
November 2001 and a history of marijuana use (4 to 5 joints a 
day for 30 years, ending in July 2001).

A decision of the Social Security Administration (SSA) 
January 2002 reflects that the veteran was determined to be 
disabled for SSA disability benefits purposes as of May 9, 
2001 due to CVA with aphasia (with delusional psychotic 
disorder reported as another diagnosis).

On psychiatric evaluation on behalf of VA in April 2003 the 
examiner reported a full review and summary of the veteran's 
records.  It was noted that the veteran's main symptoms 
appeared to be of a psychotic nature and that postservice he 
had been doing well until he suffered strokes in May 2001 and 
November 2001.  A history of heroin and marijuana use until 
2001 was noted.  The examiner concluded that the veteran did 
not present with symptoms which met meet the criteria for 
PTSD, even though he was exposed to combat in Vietnam.  It 
was observed that the veteran did not have flashbacks, 
nightmares, avoidance or arousal symptoms, or physiological 
reactivity.  The report mentioned that the veteran did have a 
significant psychotic illness (characterized by paranoid and 
grandiose delusions, and auditory hallucinations) which 
became manifest after he suffered two strokes.  

Records from Kaiser reflect that the veteran was hospitalized 
in September 2002 with a principle diagnosis of recurrent 
CVA.  A history of psychosis was noted.

A December 2003 statement from the veteran's treating 
physician indicates that he was under her direct care since 
1998 and had been treated at Kaiser since 1987.  She informed 
that in May 2001, he presented to the clinic with mood 
changes, hallucinations and insomnia.  Since then he has been 
treated for withdrawal (marijuana) symptoms, acute psychosis 
and generalized anxiety disorder.  

III.  Pertinent Law and Regulations and Analysis

Service connection may be established for disability 
resulting from disease or injury that was incurred in, or 
aggravated by, service.  38 U.S.C.A. § 1110.  To establish 
service connection for PTSD requires (1) a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a)(i.e., conforming with 
DSM IV); (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between current symptoms and the in-service 
stressor.  See 38 C.F.R. § 3.304(f).

At the outset it is noteworthy that service connection has 
already been established for an anxiety reaction, a 
disability which is rated based on the same criteria/symptoms 
as PTSD.  Nevertheless, the veteran is entitled to establish 
service connection for PTSD, as he seeks, if warranted by the 
evidence.  

The veteran was awarded a CIB.  Consequently, the requirement 
of a stressor event in service is met.  See 38 C.F.R. 
§ 3.304(f)(1).  The further requirements for establishing 
service connection for PTSD are a diagnosis of that 
psychiatric disability in accordance with DSM IV, and a link 
between the diagnosis of the PTSD and the stressor event in 
service.  Here, there is no evidence that PTSD in accordance 
with DSM IV has been diagnosed  On psychiatric examination on 
behalf of VA in April 2003, arranged expressly for the 
purpose of determining whether the veteran has PTSD, it was 
determined that he did not.  The examiner noted that although 
the veteran had a recognized stressor event in service, he 
did not have the constellation symptoms which would support a 
diagnosis of PTSD.  There is no competent evidence (medical 
opinion) to the contrary.  Notably, the veteran's own 
treatment providers do not list a diagnosis of PTSD, but 
provide other psychiatric diagnoses, including anxiety, 
psychosis, and drug abuse.  While it is has been alleged that 
the VA examination in April 2003 was inadequate or 
incomplete, a review of the examination report suggests this 
is not so.  The report of the examination reflects a thorough 
review of the claims file (including notation that the 
veteran had a recognized stressor in service), elicitation of 
the veteran's symptoms (and notation of those shown in the 
record), and an explanation of the rationale for the opinion.  
Consequently, the April 2003 VA examiner's opinion that the 
veteran does not have PTSD is persuasive.  

Without a current diagnosis of PTSD, a threshold requirement 
for establishing service connection for such disability is 
not met; and service connection for PTSD is not warranted.   
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  (In 
the absence of proof of present disability there can be no 
valid claim [of service connection].")  The benefit-of-the-
doubt rule does not apply, as the preponderance of the 
evidence is against the claim.  




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


